﻿






















76.	Mr. President, it is a great pleasure for me to extend to you my warmest congratulations on the occasion of your election to the presidency of the thirty-third session of the General Assembly. I wish you every success in performing the task of this high office and assure you that my country's delegation will, as it has always done, take a positive and productive part in the work of the Assembly in order to achieve the aims it stands for.
77.	I am also pleased to express our appreciation of the efforts made by your predecessor, Mr. Mojsov, to bring to a successful conclusion the debate on many of the international issues dealt with by ? General Assembly during its last session.
78.	In the name of my Government, the delegation of the Iraqi Republic is happy to welcome the State of Solomon Islands as a new Member of the United Nations. In extending our warmest congratulations to it on winning its freedom and -independence, we hope that it will contribute, together with the countries of the third world, to the laying down of foundations of security, peace and progress in the world.
79.	The Iraqi people and the political leadership of the Arab Ba'ath Socialist Party are following with great interest the development of world events and their impact on the aspirations of peoples to peace and security and the achievement of progress and well-being for all. I should like to review with the Assembly in all frankness our understanding in Iraq of the present international situation and our assessment of it, so that we may, with other honest people, shed light on the negative aspects which impede the maintenance of peace and democracy in the world, in the hope that we may also succeed in diagnosing their causes.
80.	We are bitterly disappointed at seeing before us so many artificially created causes of the increase of international tension and conflict. These manifestations are among the most distinctive features that have, particularly in the past year, dominated international relations to such an extent that they have heightened tension among the centres of polarization, sharpened the aggressive intent of colonial forces and hardened their opposition to peoples' aspirations to freedom and progress, thus thwarting their hopes for security and stability throughout the world and frustrating their efforts to build a new order of international relations based on equality and ritual respect for sovereignty.
81.	During recent years the world has witnessed many cases of flagrant injustice, tyranny and the violation of justice by the imperialist forces, which have always pretended to be concerned with security and peace and claimed to have respect for the Charter and resolutions of the United Nations and the protection of human rights. However, events have proved that the pretentious calls of the imperialist forces are no more than hollow claims and meaningless words, as they have given no proof of their seriousness or sincerity. They have disregarded United Nations resolutions and never endeavoured to implement them or to rid international relations of manifestations of tyranny, subjugation and inequality. Historically, these manifestations have proved to be a product of the same imperialism, which views international issues in such a way as to secure its own ends, always at the expense of the poor and oppressed nations.
82.	What accentuates our feeling of disappointment is the fact that such cases of injustice do not actually seem to help to promote political consciousness among peoples or move them enough to support the legitimate struggle of others. The imperialist forces are doing their utmost to tame international public opinion so that ultimately their policies may be implicitly accepted, together with all their pretexts for domination, oppression, escalation of armaments and disruption of governments. All this is achieved through the material strength and powerful mass media at their disposal.
83.	Whereas it was hoped that the United Nations would become a deterrent for aggression, injustice and domination and an effective instrument responsive .o the hopes and aspirations of the peoples for peace and justice through the implementation of its resolutions, the world Organization has largely failed m performing its role and defending the principles of its Charter. It has also failed to implement most of its resolutions, particularly those which are of great importance and of direct bearing on the interests of nations. It has turned out to be a mere instrument for moral influence rather than an effective means of establishing a new order of world relations as it was originally conceived.
84.	Examples of flagrant violations of justice which mark international relations are numerous and fraught with danger for future peace and progress in the world. Undoubtedly, the most distinctive of these are the practices of racism and apartheid. The imperialists were the first to call for a "divide and rule" policy; they were the first to sow the seeds of racism. By that policy they guaranteed their superiority over the indigenous populations of the colonies and spread their economic domination. They used as pretexts the "civilizing" of backward peoples, the maintenance of balance of power, or the satisfaction of the requirements of world strategy, whichever was appropriate, all for the sake of actually preserving the laws and regulations which granted them a superior status, installed them as guardians of other peoples and gave them a free hand in the plunder of wealth and in the practice of exploitation as well as the perpetuation of colonization.
85.	While some of them pretend to have sympathy with the struggles of peoples against racism and apartheid, they do not hesitate to develop and strengthen their relations with racist regimes in various political, economic, diplomatic, military, informational and cultural spheres, as well as in the sphere of atomic collaboration and nuclear know-how. Furthermore, they refrain from acceding to such international instruments adopted under United Nations auspices, as the International Convention on the Suppression and Punishment of the Crime of Apartheid [resolution 3068 (XXVIII)], and the International Covenant on Civil and" Political Rights [resolution 2200 A (XXI)], using for this purpose a variety of false "legal" arguments.
86.	The imperialists are doing everything to justify their continued relations with the racist regimes and their huge economic investments in their countries.
87.	Many United Nations Members may recall that the United States Congress only recently considered lifting the economic embargo imposed on racist Rhodesia. It is a well-known fact that this ban was imposed in accordance with a binding resolution adopted by the Security Council under Chapter VII of the Charter because of the continued imperialist and racist policy which was and still is pursued by Ian Smith's regime against the people of Zimbabwe, who struggle courageously to achieve freedom and independence and who make great sacrifices to that end. It is also a well-known fact that certain Western Powers which are permanent members of the Security Council have vetoed a suggestion that economic sanctions be imposed on the racist regime in South Africa under Chapter VII of the Charter, because the monopolies and multinational corporations of those Powers oppose the ban and are, through racism, actively enhancing" their interests and strengthening their investments which constitute the backbone of the economies of the racist regimes. There are some who confirm the existence of a connexion and co-operation between the North Atlantic Treaty Organization and the Pretoria regime in a number of spheres.
88.	It is deeply regrettable that the group of nine Western countries and a number of its supporters should have taken a negative stand in the world Conference to Combat Racism and Racial Discrimination, which was held under United .Nations auspices in Geneva last August. That stand was taken because the Conference condemned the existing and developing relations between the Zionist entity and the racist regime in South Africa. The nine Western countries and some of their allies protested against this condemnation, declaring their non-compliance with the resultant decisions of the Conference, and withdrew from its closing meeting. Prior to that they had threatened to walk out if the final declaration contained any reference to the Palestinian people and to the tragedy whereby that people has been prevented from exercising its right to self- determination on its own soil, and whereby hundreds of thousands of its children have been uprooted, prevented from returning to their homeland and subjected to various practices of racial discrimination, with the result that they are denied their basic human rights.
89.	At the level of international economic relations, a quick review of the figures used by the United Nations in this connexion will expose imperialist exploitation and its responsibility for the inhuman conditions in which the peoples of the third world are living. Seventy per cent of the world's population lives in the third world, yet the gross income of the third world (including that of the oil- producing countries) does not exceed 30 per cent of the world's income. In 1975 the industrial production of the third world did not exceed 10.3 per cent of the world's industrial production. Seven hundred and fifty million people in the third world are living below the subsistence level defined by the International Bank, that is with a per capita income of less than $75 a year. Half of the third-world's population has not received any education, while two thirds of its children can find no room in schools. In addition to those who are starving, more than 1 billion people are suffering from chronic under nourishment.
90.	This situation is worsening from year to year. Thus, the third world's exports in 1960 represented 21.4 per cent of the world's over-all exports. Their decline continued until they represented only 18.1 per cent in 1973. The natural consequence of this is the continuous, and even increasing, deficit in the balance of payments of the developing countries, which hinders the development required.
91.	All this is not a matter of bad luck. Backwardness and progress, riches and poverty are basic elements of the international economic structure, which was built by the European and American capitalists and which they try very hard to maintain. It is imperialism which has forced the third world to be a market for Western products and has imposed on it one single function, namely the exportation of raw materials.
92  Therefore, it is not surprising that raw materials form the main part of the third world's exports: 81.5 per cent in 1961 and 75.4 per cent in 1972. In certain countries, especially those producing oil, that figure may rise to 100 per cent. This painful fact is linked to another one, namely, that 75.2 per cent of the West's industrial need for raw materials is met from the third world.
93. Here, too, the inequity of the world's economic conditions is evident. The prices of raw materials are low and do not match the rise in the prices of manufactured goods imported by the developing countries from the industrialized West. The deterioration in terms of trade at the expense of the developing countries continued in the 1950s and the 1960s. In other words, with the fall of the old colonial system, the situation in the countries producing raw materials worsened more and more as neocolonialism tended basically to reduce the prices of raw materials and to deplete the natural wealth of developing countries. No one can deny any longer that the sources of many raw materials are liable to exhaustion by the end of this century if they continue to be drained at the present rate.
94.	The capitalist Powers have persistently resisted raising the prices of raw materials. Moreover, demand in the world raw-materials market is dominated by a few multinational corporations of great economic experience. On the other hand, the developing countries enter the market individually and are unable to affect selling prices.
95.	In addition, the capitalist industrialized countries do not hesitate to continue raising the prices of commodities produced in the West. The truth about inflation and its importation into the developing countries is common knowledge. United Nations figures reveal that from 1968 to June 1974 the rise in the prices of goods imported from the industrialized West by the developing world was about 224.4 per cent.
96.	Principles of justice demand that the imperialist Powers, more than any other, be bound to offer to the countries aspiring to development part of the national wealth that once belonged to them and was plundered when it was easily and readily available to satisfy the greed of foreign exploiters. We notice with surprise that the industrialized Powers have not complied with the General Assembly's resolution calling upon them to allocate 0.7 per cent of their gross national product for development aid [resolution 2626 (XX)]. For example, the United States cut down this percentage from 0.53 in 1960 to 0.49 in 1965, and then to 0.21 in 1974. It is quite obvious that a large part of this aid is designed to be used as an instrument for imposing particular stands on certain countries. Another part of this aid, needless to say, is of an aggressive military nature. It is sufficient in this connexion to recall that the largest share of this aid goes to the Zionist entity.
97.	The reactionary circles in the industrialized West have launched a campaign against the States members of the Organization of Petroleum Exporting Countries [OPEC], alleging that they are not contributing adequately towards the development of the third-world countries. Suffice it to mention here that the aid provided by the OPEC States in 1974 was 8.2 per cent of their gross national product and 12.1 per cent of their oil revenues. We are looking forward to making further contributions, so necessary for the distribution of development more evenly throughout the world.
98.	This bleak picture of international economic relations cannot but forebode the gravest dangers, because these relations are neither just nor equal. It is the duty of the third-world States, the socialist States and the progressive forces in the capitalist West to struggle together to establish a new world economic order on foundations that are more balanced and just.
99.	Iraq has adhered to a consistent policy with regard to the Palestinian question based-on the principles of international law and the United Nations Charter. The Zionist entity has been established in Palestine as a result of the collusion of world Zionist forces with Western imperialism for the fulfilment of the aim of Zionism-namely, the ingathering of the world's Jews and the building of their purely Jewish State. Though such action was incompatible with the inalienable rights of the Palestinian Arabs, the actual owners of the land of Palestine, Western imperialist forces ignored the existence of Arabs in Palestine and facilitated the plot of Zionist settlement colonialization in order to consolidate the imperialist presence in Arab countries, safeguard Western economic interests and plunder the national wealth of the Arab nation.
100.	The whole Arab nation, and the Palestinian people in particular, have resisted the Zionist invasion of Palestine. To this end, the Palestinian people have made the biggest material and human sacrifices. In this connexion, I should like to mention the 1936 revolution, during which the Palestinians, who then numbered 1 million, had more than 5,000 killed and 15,000 injured.
101.	With the recession of the imperialist influence in the General Assembly of the United Nations and with the understanding by world public opinion of the truth about the Palestinian question and what is being committed by Zionists and imperialist Powers in Palestine, the General Assembly was able in 1974 to adopt its well-known resolution 3236 (XXIX) recognizing the inalienable rights of the Palestinian people and their right to self- determination on their land. Meanwhile, the Zionist entity has adopted a negative and hostile attitude towards the majority of United Nations resolutions. It has so far ignored more than 220 resolutions adopted by the United Nations and its agencies. It is worth mentioning here that the admission to United Nations membership of the Zionist entity was made conditional on its acceptance of resolution 194(111) of 1948, which provides in paragraph 11 for the return of the Palestinian refugees to their homeland. This was ignored by the Tel Aviv racist regime, which also refused to allow members of the United Nations Special Committee to Investigate Israeli Practices Affecting the Human Rights of the Population of the Occupied Territories to fulfil their task.
102.	As an idea, a movement and a State, Zionism has in actual practice embodied a racist, colonialist and expansionist model. Zionist thought, which calls for Jewish exclusivity and purity, stresses the necessity of dissociating Jews from any society they live in and rejects a Jew's loyalty to any but the Zionist State.
103.	To establish this "State", Zionism has persisted in its endeavours to induce the Jews of the world to emigrate to Palestine and to empty that country of its Arab population, depriving them of their rights by a variety of methods which are a mixture of deception and terror. After the emergence of the "State", Zionism centred its racism and arrogance on Arab Palestinians, Christians and Moslems alike, enforcing a series of laws and measures aimed at driving them out, dispossessing them of their land and preventing their return. Witness, for example, the 1950 Law of Return, the Absentee Property Law and the Emergency Law. The Zionist repressive system ensures that Arab inhabitants will always be treated as third-class citizens.
104.	Establishing itself as a "State", Zionism adopted an expansionist policy. It is remarkable that it is only in this Zionist "State" that basic laws do not draw any fixed border lines for the land, but leave that to the material and military capability of the Zionists. So in 1948 the area of the Zionist entity expanded by 50 per cent over that originally allocated to it by the United Nations partition resolution [resolution 181 (II)]. With the 1956 aggression against Egypt and, later, the 1967 aggression, the territories occupied by the Zionist entity became three times as large as those already occupied.
105.	United Nations resolution 3379 (XXX), condemning Zionism as a form of racism and racial discrimination, proves a fact that has been a source of suffering for the Palestinian people. The attempts made by certain Western and imperialist circles to contain that resolution reconfirm the alliance between racist Zionism and Western imperialism, which is of the same nature as the alliance between those circles and the racist regimes of South Africa and Rhodesia.
106.	When we Arabs express such fears regarding the Zionist entity and the Zionist movement, we do so as a result of long and bitter experience, which has convinced us that Zionism is an aggressive movement unable to content itself with a just and real peace. It is a movement that seeks to impose surrender on the peoples of the region by advanced military means. To maintain its military superiority, the Zionist entity began an over-all militarization of Zionist society and the development of the arms industry to such an extent that it has now become one of the few places in the world where arms production is in certain respects in excess of its own needs. Consequently, it exports arms to many countries. Besides, this entity gets from the United States, through various ways, all that it cannot afford to produce. American military aid to Tel Aviv for this year is estimated at $1 billion, in addition to financial aid of $785 million through the external aid programme. It is now an open secret that Tel Aviv is trying to possess an arsenal of nuclear weapons. The refusal of the Zionist entity to sign the Treaty on the Non-proliferation of Nuclear Weapons is but a confirmation of this fact. May I in this connexion refer to the study submitted by our delegation during the special session on disarmament. 
107.	Ever since 1973 the world has been hearing of diplomatic efforts made by American and other circles for bringing about a so-called "peace settlement of the Middle East crisis". Now, five years later, a pause for critical contemplation is in order. -
108.	First, I should like to emphasize that our people, having suffered from social and. economic backwardness for centuries, badly needs a real peace that will avail it of the opportunities for construction and progress. Before Zionist aggression was forced upon us, our people, with all its various communities and minorities, used to live in perfect peace and harmony.
109.	Any settlement which fails to deal with the crux of the question, which is precisely the right of the Palestinian people to return to its homeland and to exercise its inalienable rights, including the right to self-determination on its national soil, will remain completely unrealistic, and the chances of success will be very slim indeed.
110.	The political developments of the attempts at the so-called comprehensive settlement seem to form a negative graph which is steadily getting further away from the heart of the problem. This may be explained by the fact that
SO
Security Council resolution 242 (1967) has been adopted as a basis for settlement. But after a careful consideration we note that this resolution is actually silent on the Palestinian people and its inalienable national rights.
111.	When some of the circles concerned acclaimed Washington's so-called shift towards recognizing the Palestinian element as one of the main elements in the Middle East question, we found' that the United States actual concept of the Palestinian role did not in practice mean enabling it to exercise its right to self-determination.
112.	Moreover, to the United States administration the fate of the occupied Palestinian territories in the event of an Israeli withdrawal is no longer a Palestinian concern, let alone an Arab one. It will be a matter subject to Israeli approval. Furthermore, to Washington, an Israeli withdrawal no longer means a complete withdrawal in accordance with the principle of the inadmissibility of acquisition of territories by force. In keeping with the Israeli position, the American attitude has gone so far as to deprive the Palestinians of the right to choose their own representatives. Whatever rights are left to the Palestinians have also been parcelled into periods over a long number of years during which-nay, even after which-Zionist occupation would be allowed to continue.
113.	In return for the concessions made at the expense of the Palestinians and their just cause, Zionist intransigence is mounting and the Arab area is being driven into more political disruption and chaos. The Zionist entity has even allowed itself to embark on military intervention in Lebanon, thus obstructing the implementation of further United Nations resolutions and threatening the existence of a united and independent Lebanon.
114.	Any settlement based on the aforesaid grounds is in fact a call for the liquidation of Palestinian existence. The results of the Camp David meetings confirmed this trend, and went even further by calling for a separate settlement between the racist regime of Tel Aviv and the Sadat regime. On the Palestinian level, the conference ignored the inalienable rights of the Palestinian people, including its right to self-determination as set forth in United Nations General Assembly resolutions.
US. The Camp David accords denied the Palestinians unity and sovereignty over their territory, and divided them into inhabitants of the West Bank and Gaza, on the one hand, and refugees, on the other.
116.	The inhabitants of the West Bank and Gaza were accorded only so-called self-rule, with elements alien to the Palestinians. Furthermore, the Zionist entity would maintain permanent forces of occupation in the area and all the affairs of the area would be subject to Zionist governmental approval. The rest of the Palestinian people, who number almost 2 million, were, according to the conference, mere refugees, and their future was left to be decided later by Begin and Sadat, in contravention of their right to return to their land. In addition, the conference remained silent on the future of occupied Arab Jerusalem and the Golan.
117.	The Camp David agreements constitute the framework for a humiliating capitulation treaty, to which no people could agree. Iraq, as a part of the Arab nation, emphatically rejects it. In our statements before this Assembly we have already stressed a number of principles and measures which we still regard as indispensable for a discussion of the question of Palestine and the Middle East situation.	
118.	First, the Zionist entity occupied territories belonging to three Arab States in violation of all international rules and customs and of many United Nations resolutions, the most important of them being that on the inadmissibility of the acquisition' of territories by invasion of force. Consequently, the United Nations and its Members should assume their responsibility and bring about the immediate, complete and unconditional withdrawal of Zionist forces from all the occupied territories without giving the occupying Power any political advantage, as otherwise it would be rewarding the aggressor for its aggression.
119.	Secondly, the United Nations constitutes the natural and proper framework for the discussion of the Palestinian question in the presence of the representatives of the Palestinian people, in accordance with General Assembly resolution 3236 (XXIX). The attempt made by certain parties to frustrate the resolution of the world Organization and to settle the issue unilaterally through conferences will not help the search for a just and lasting peace.
120.	Thirdly, any material and, in particular, military support to Tel Aviv's racist regime would certainly increase the tension and prolong the conflict in the Arab region, which in turn would constitute a threat to international peace und security. The danger of the spread of nuclear weapons in the Middle East is no longer just imaginary. Various kinds of available evidence and information confirm Tel Aviv's intention to acquire and use those weapons. It is also necessary to take speedy and serious steps to stop the increasing military and nuclear collaboration between Tel Aviv and Pretoria. The draft resolution on military and nuclear co-operation between Tel Aviv and Pretoria submitted to the special session on disarmament  would be suitable as a basis for a resolution to be adopted by the
' General Assembly at its current session.
121.	Fourthly, the occupied Arab territories are subject to a series of military, economic and social measures aimed at consolidating Zionist existence and creating a demographic reality which paves the way for the annexation of those territories. We call upon the United Nations and its specialized agencies to pay full attention to these dangerous manifestations and to prevent their escalation by drawing up economic, cultural and -health programmes that would support the Arab population in their occupied territories. In this regard we stress the necessity of enabling UNRWA to perform its task without curtailing its obligations.
122.	Fifthly, the other aspect of Zionist practices in the occupied Arab territories is embodied in the continuance of Zionist immigration. Encouragement of immigration into Palestine by world Zionism and the latter's activities in that regard carry within them a twofold danger: the need for more land and consequently more expansion, which would lead to further wars, and the perpetuation of the displacement of the Palestinian people. We believe that the General Assembly should take the initiative in discussing this issue and adopting the necessary deterrent measures.
123.	We call for the following action at the international level: first, the condemnation of all operations and the use or threat of force by the big Powers against third-world countries which nationalize foreign monopolies or which try to achieve fairer prices for their raw materials, and affirmation of the right of every State to nationalize foreign companies which extract or invest in its raw materials; secondly, the establishment of producer unions for every kind of raw material or group of similar raw materials extracted by third-world countries similar to OPEC, which, by ignoring the existing economic and social policies of its members, has emphasized the possibility of the necessary unity among third-world countries and consequently achieved for the first time relatively just prices; thirdly, the drawing up of practical formulas to link the prices of raw materials exported by third-world countries to those of the industrialized or manufactured products of the capitalist West; fourthly, the achievement of serious progress in the North-South dialogue on the basis of the resolutions of the sixth special session of the United Nations General Assembly on the development of raw materials and other General Assembly resolutions, in particular those of the sixth and seventh special sessions; fifthly, affirmation of the need to support the armed struggle of the militant peoples and consolidate the legitimacy of their struggle and to provide material and moral support to the liberation movements of the world, in this connexion calling for the implementation of United Nations resolutions relating to decolonization, the eradication of racial discrimination and the exercise by peoples of their right to self-determination; sixthly, strict control of the military embargo against racist regimes in South Africa and Rhodesia and prevention of the supply to them of weapons, ammunition and military expertise, particularly nuclear expertise, and the elimination of the danger of the use of mercenaries and support for the reactionary regimes; seventhly, affirmation of the need for participation by all United Nations States Members in all international agreements aimed at eradicating racial discrimination and segregation and for the application of the numerous resolutions adopted throughout the years to ensure the liquidation of those evils.
